Citation Nr: 0334835	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-06 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cerebellar 
medulloblastoma, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from October 1988 to August 
1992.  The veteran died in December 2000; the appellant is 
the veteran's widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Seattle, Washington Regional Office 
(RO).  During the course of this appeal, the appellant 
relocated to Florida, and her claim is now being handled by 
the St. Petersburg, Florida RO.

In June 2003, a hearing was held at the RO before the 
undersigned, who is a Veterans Law Judge who was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  A transcript of 
the hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained by the 
RO.

2. At the time of his death in December 2000, the veteran had 
a claim pending for service connection for cerebellar 
medulloblastoma.

3.  Based on evidence on file at the date of the veteran's 
death, his cerebellar medulloblastoma as least as likely as 
not had its onset during the veteran's military service, or 
within the presumptive period thereafter.  This is clearly 
confirmed by evidence subsequently added to the record.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for a grant of service connection for cerebellar 
medulloblastoma were met based on the evidence of record at 
the time of the veteran's death.  38 U.S.C.A. §§ 1110, 1101, 
1112, 1113, 1131, 1137, 5103A, 5121 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309, 3.1000 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, in light of the favorable decision as to this 
issue, the Board finds that all duty to assist and to notify 
the appellant pursuant to the Veterans Claims Assistance Act 
of 2000, (VCAA) is satisfied.  See 38 U.S.C.A. § 5103A (West 
2002); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), Disabled 
American Veterans et al. v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003).

The veteran died in December 2000, according to the death 
certificate, the immediate cause of death was 
medulloblastoma, brain tumor.  Prior to his death, the 
veteran had a claim pending for service connection for 
cerebellar medulloblastoma.  Evidence of record at the time 
of the veteran's death included a November 2000 statement 
from Dr. R of the Department of the Army that the veteran was 
seen in his clinic in October 1998, for evaluation for 
adjuvant treatment options after his right suboccipital 
craniectomy and excision of recurrent medulloblastoma, which 
was performed at an Army Medical Center in October 1998.  The 
veteran had initially been diagnosed with cerebellar 
medulloblastoma in April 1994, when he had a gross total 
resection and radiation therapy.  It was Dr. R.'s opinion 
that the tumor was likely to have been there one year prior 
to the 1994 diagnosis, based on the veteran's medical reports 
and the size of the tumor.

By rating decision in December 2000, it was determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for cerebellar medulloblastoma.  
However, the notice for this decision was dated subsequent to 
the veteran's death.  It was noted in the rating decision 
that Dr. R. could further support his opinion and the claim 
would be again reviewed.

The appellant filed her claim for entitlement to accrued 
benefits in April 2001.

Subsequent evidence included in the claims file includes 
statements from the veteran's treating providers include Dr. 
R., that the veteran's cerebellar medulloblastoma was present 
in approximately 1990.  

By rating action of June 2001, service connection for the 
cause of the veteran's death was granted; however, 
entitlement to accrued benefits was denied on the basis that 
the evidence showing that the cerebellar medulloblastoma was 
incurred in or related to the veteran's service was included 
in the claims file subsequent to the veteran's death.  

It is noted that, at the time of the veteran's death, he had 
a pending claim of entitlement to service connection for 
cerebellar medulloblastoma.  Although the veteran's claim 
terminated with his death, the regulations set forth a 
procedure for a qualified survivor to carry on, to a limited 
extent, a deceased veteran's claim for VA benefits by 
submitting a timely claim for accrued benefits.  38 U.S.C.A. 
§ 5121 (West 2002); see Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  

Thus, while the claim for accrued benefits is separate from 
the claim for service connection filed by the veteran prior 
to his death, the accrued benefits claims is derivative of 
the veteran's claim and the appellant takes the veteran's 
claim as it stood on the date of his death.  See Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 
146 F.3d 1296 (Fed. Cir. 1998).  

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits (due and 
unpaid for a period not to exceed two years) to which the 
veteran was entitled at the time of his death under existing 
ratings or based on evidence in the file at the time of his 
death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  Here, the 
appellant, the veteran's spouse is advancing essentially the 
same claim for service connection for cerebellar 
medulloblastoma, for accrued benefit purposes, which the 
veteran had pending at the time of his death.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  Where a veteran served 
90 days or more during a war period or after December 31, 
1946 and a malignant brain tumor becomes manifest to a degree 
of 10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002).

In this case, the statement from Dr. R shows that the 
veteran's cerebellar medulloblastoma was present at least by 
April 1993, within one year of the veteran's separation from 
active service in August 1992.  Therefore, this piece of 
evidence indicates that it is at least as likely as not that 
the veteran's cerebellar medulloblastoma was incurred in 
service.  It is noted that this opinion is from a qualified 
health care provider who had treated the veteran, and was the 
Chief of the Radiation Therapy Service.  It is also noted 
that there is no contrary opinion on file, only medical 
records revealing the diagnosis without a nexus opinion.  
Thus, it is the Board's conclusion that the evidence on file 
at the time of the veteran's death suggested it was at least 
as likely as not that the brain tumor was present, at the 
very least, within 1 year of separation from service.  
Subsequently received evidence, while not pertinent to this 
issue, more than confirm that conclusion.
 
After review of the evidence, with resolution of reasonable 
doubt in the appellant's favor, the Board concludes that the 
evidence supports the grant of service connection for 
cerebellar medulloblastoma for the purpose of accrued 
benefits.


ORDER

Service connection for cerebellar medulloblastoma for the 
purpose of accrued benefits is granted.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



